It is conceded that the Board of City Commissioners is a tribunal authorized to remove the city assessor for cause; that proper charges were filed; that due and proper notice was given; and that the respondent appeared before the Board at the time and place set for the hearing.
The majority opinion makes no reference to the charges filed, other than to state written charges were served upon the respondent.
The written charges are ten in number — some of them having several sub-divisions. In all they cover nine closely typewritten pages of appellant's brief. Space does not permit setting them forth in full; but among the charges it is stated that respondent had filed a statement with the Tax Supervisor to the effect that the City Commissioners, sitting as a Board of Equalization made no attempt to equalize "different properties on Broadway," but that favoritism and discrimination entered into their act; that while the Board of Equalization was in session the respondent gave out a public interview through the newspapers of the issue of June 18, 1931, to the effect that the Board had thrown his official report into the wastepaper basket and was "passing the buck and making me the goat," that the respondent, in "a statement published in the Fargo Forum," stated that "the increase on Fargo homes by your assessment in 1931 was One Million Dollars, of which $400,000.00 represented new construction, leaving an increase on old homes in the residence district of only $600,000, whereas your own records disclosed that the total increase in the residence district was in excess of one Million Four Hundred Thousand Dollars, so that taking your own figures for new constructions of $400,000, the increase on old residences was not $600,000, but in excess of $1,000,000. That the necessary effect of such misinformation voluntarily published by you, was to create in the public mind the impression that your assessment on old homes was $400,000 less than actually returned by you to the Board of Equalization;" that in the same public statement the respondent had said:
"My records will show that this year I lowered 60% of the homes *Page 46 
in Fargo; 10 per cent were left as they were, and 30% were raised and the principal raises were on homes costing from $6,000.00 to $25,000.00;" and that these statements were untrue; that, "you (the respondent) have been guilty of inattention to duty and have since May 1, 1931, absented yourself from your office and your official duties for protracted periods without just cause;" that though instructed by the "City Commissioners to give written notice to every individual Tax Payer, whose property assessment was to be increased by you that such property owners might have notice of your action and a reasonable opportunity to be heard . . . you failed in a large number of cases to comply with such instructions. . . . That you did not report your inability to follow such instructions or request additional help to perform such duties and failed without just cause to substantially follow your instructions."
That during the sessions of the board of equalization he had been repeatedly requested to furnish information respecting his reasons for making substantial changes in individual assessments and failed to give any facts, information or reasons. There are many other charges but enough has been cited, to point out the error in the majority opinion, when we refer to the evidence introduced.
A tribunal, with competent jurisdiction, with proper charges served, and the official appearing in person, may not say to the official "proper charges are filed, you are now before us, and therefore you are fired." A hearing must be had and a hearing means the introduction of some testimony unless the official admits the truth of the charges.
At first the respondent made a special appearance and objected to the charges on the ground that they were "vague, indefinite and general in their allegations;" that they alleged no violation of public duties, that they were insufficient as grounds for removal; that they involved merely the right of the assessor as a private citizen to criticize the action of the board and other alleged grounds for quashing the charges. This objection was overruled.
The defendant answered, saying:
"The accused being caused to answer instantly and not having been given an opportunity to prepare a written answer, and being compelled by the Commission to answer instantly, denies the truth of the allegations, each and all, and all the parts thereof." *Page 47 
The majority opinion holds that the board had no evidence presented to it whatever sustaining any of the charges, and hence had no jurisdiction to make a decision.
The books and records of the city assessor's office showing the 1929 assessment were offered in evidence, followed by the introduction in evidence of the records of the city assessor's office for the years 1930 and 1931. The respondent objected to their introduction "for the reason the proof is incompetent, irrelevant, and immaterial; second, it is not within the charges; and third, does not tend to prove the charges." The accused was the city assessor during 1931, and these books and records are public records of his office in his custody. They were the books of this very tribunal sitting as a Board of Equalization. They needed no sworn testimony of witnesses to be introduced, and it is clear from the charges that it was necessary to examine these records to determine the truth of the charges.
In addition a copy of the Fargo Forum of the issue of June 18, 1931, containing the purported statements by Mr. Ness in the alleged interview, was introduced, and a copy of the Fargo Forum of issue of August 6, 1931, and permission was granted to file the affidavit of publication. The objection of the defendant to the issue of August 6 was that "it was not within the charges and objection was made to counsel being allowed to make additional or extra charges for the reason no time was allowed to make the proper reply." What was said to be "the original letter written by Mr. Ness to the Fargo Forum, bearing date August 6, 1931" was also introduced, to which there was the objection that "it was not within the charges, does not prove charges, and no foundation has been laid for proof." The journal of this very Board of City Commissioners, sitting as a Board of Equalization for the year 1931, was introduced in evidence "and the record of the proceedings certified to the county auditor which includes totals for Business and Residence Structures, lots, and the 1931 assessment of property situated on railroad right-of-way under lease." No objection to the introduction of these records was made, and certainly they were records of which this Board could take judicial notice. Among the records in the respondent's office were copies of letters to the Tax Supervisor containing the statements set forth in some of the charges. These were offered in evidence. It is said there was no proof they were copies. The respondent *Page 48 
did not deny they were copies. It is true they were not introduced with the same legal formalities that would be required in the trial of a case in the district court and possibly they were not introduced properly; but with respect to this feature the records that were introduced were certainly competent. The respondent declined to offer any testimony, and contented himself with a general blanket denial of the charges. Otherwise he makes no claim that the alleged interview was not given, nor the letters written as charged.
How can the majority say that there was no evidence introduced? For all we know the truth of the major portion of the charges may be fully substantiated by these records. There is nothing here to show that these records are not sufficient.
It is said these records "do not prove anything of themselves." It is charged the respondent claimed his assessment in 1931 increased the valuation of Fargo homes one million dollars and that six hundred thousand dollars of this was on the old homes. Will not an inspection of the books show whether this is true? How can this court say otherwise?
But if they "do not prove anything" is this not determining the weight to be given to the testimony? Thus the majority is passing upon the sufficiency of the evidence. In Baker v. Lenhart,50 N.D. 30, 35, 195 N.W. 16, this court has held that this court does not "consider the sufficiency of the evidence or review the findings made by the inferior tribunal except for the sole purpose of determining whether such tribunal has exceeded its jurisdiction." This court held in State ex rel. Wehe v. Frazier,47 N.D. 314, 321, 182 N.W. 545, that the writ does "not lie to review the sufficiency or the insufficiency of the evidence, or the merely erroneous orders of the Governor, if the Governor acted within his jurisdiction." It is not an excess of jurisdiction to make an erroneous ruling in the admission of evidence, nor to give undue weight to an evidentiary fact.
It is said that in the case of State ex rel. Wehe v. Frazier, supra, the tribunal "exceeded its jurisdiction by acting without any evidence." In that case the tribunal exceeded its jurisdiction by not granting the required hearing.
It is said it must appear from the record the tribunal "had jurisdiction to render its judgment." There can be no controversy on this point, because it must be conceded the board of city commissioners had jurisdiction *Page 49 
to remove the respondent on proper showing. The whole tenor of the syllabus concedes this.
It is clear therefore there was evidence before the board, and surely if evidence was produced the decision of the board is final. This Court can not say it was not enough. This is in harmony with the previous holdings of this court. Neither the lower court nor this court can interfere with the decision of the Board. This being so, and the courts being without power to weigh the evidence, the action of the City Commissioners is final, and the judgment of the lower court should be reversed. I am authorized to state Judge Christianson concurs in this dissent.